Title: From John Adams to Boston Patriot, 27 July 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, July 27, 1810.
				
				Amsterdam, Feb. 21, 1782, wrote to the Hon. Robert R. Livingston, Secretary of State for foreign affairs. Secret and confidential.—Sir, I know very well the name of the family where I spent the evening with my worthy friend Mr.——, before We set off, and have made my alphabet accordingly; but I am on this occasion, as on all others hitherto, utterly unable to comprehend the sense of the passages in cypher. The cypher is certainly not taken regularly under the two first letters of that name. I have been able sometimes to decypher words enough to shew, that I have the letters right; but upon the whole I can make nothing of it, which I regret very much upon this occasion, as I suppose the cyphers are a very material part of the letter.The friendly and patriotic anxiety with which you enquire after my motives and reasons for making the proposition of the 4th of May, and for printing the memorial of the 19th of April, has put me upon recollecting the circumstances. If the series of my letters had arrived, I think the reasons would have appeared; but not with that force in which they existed at the time. I have never expressed in writing those reasons so thoroughly as I felt them.The hopes have never been sanguine in any body, of inducing the republic to a sudden alliance with France or America. The utmost expectation that many of the well intentioned have entertained, has been to prevent the government from joining England. I am sorry to say it, and if it should ever be made public it might be ill–taken: but there is no manner of doubt that the most earnest wish of the cabinet has been to induce the nation to furnish the ships and troops to the English, according to their interpretation of the treaty. Amsterdam distinguished itself, and its ancient and honorable burgomaster, Temmink, and its ablest pensionary, Mr. Van Berckel, have distinguished themselves in Amsterdam. When Mr. Laurens’ papers were discovered, they were sent forthwith to the Hague. The prince in person laid them before the states; sir Joseph York thundered with his memorials against Amsterdam, her burgomasters and pensionary. The nation was seized with amazement; and flew to the armed neutrality for shelter against the fierce wrath of the king. Instantly, sir Joseph York is recalled; a declaration of war appears, levelled against Amsterdam, her burgomasters and Mr. Van Berckel; and sir George Rodney in his dispatches pursues the same partiality and personality against Amsterdam.—What was the drift of all this? Manifestly to excite seditions against Temmink and Van Berckel. Here then is a base and scandalous system of policy, in which the king of Great Britain, his ministry and admiral all condescend to engage; manifestly concerted by sir Joseph York at the Hague, and I am sorry to add too much favored by the cabinet and even openly by the prince by his presenting Laurens’ papers to the states, to sacrifice Temmink and Van Berckel, to the fury of an enraged populace.This plan was so daringly supported by writers of the first fame on the side of the court, that multitudes of writings appeared attempting to shew, that what Temmink and Van Berckel had done was high treason.—All this had such an effect, that all the best men seemed to shudder with fear. I should scarcely find credit in America, if I were to relate anecdotes. It would be ungenerous to mention names, as well as unnecessary. I need only say, that I was avoided like a pestilence by every man in government. Those gentlemen of the bank of burgomasters, schepins, pensionaries and even lawyers, who had treated me with great kindness and sociability, and even familiarity before, dared not see me, dared not be at home when I visited at their houses; dared not return my vists, as they had done; dared not answer in writing a card that I wrote them. I had several messages circulated in a round about way, and in confidence, [some of them were sent and returned through the Hague] that they were extremely sorry they could not answer my cards and letters in writing, “Parceque l’on fait tout son possible, pour me sacrifier aux Anglomanes”—that is as much as to say in English. “Because they are exerting all their art and all their power to sacrifice me to the English madcaps.” Not long after this arrived the news of the capture of St. Eustatia, &c. This filled up the measure. You can have no idea, sir; no man who was not upon the spot can have any idea of the gloom and terror, that were spread by this event. The creatures of the court openly rejoiced in this, and threatened; some of them in the most impudent terms. I had certain information, that some of them talked high of their expectations of popular insurrections against the burgomasters of Amsterdam and Mr. Van Berckel, and did Mr. Adams the honor to mention him as one who was to be hanged by the mob in such company.In the midst of the confusion and terror, my credentials to this republic arrived from Paris, through an hundred accidents and chances of being finally lost. As soon as I read my dispatches, and heard the history of their escape by post, diligence, and trecht schoults, it seemed to me as if the hand of Providence had sent them on purpose to dissipate all these vapors.With my dispatches, arrived from Paris intimations of their contents; for there are no secrets kept at Paris. The people, who are generally eager for a connexion with America, began to talk; and paragraphs appeared in all the Gazettes, in Dutch and French and German, containing a thousand ridiculous conjectures about the American ambassador and his errand. One of my children could scarcely go to school, without some pompous account of it in the Dutch papers. I had been long enough in this country to see tolerably well where the ballance lay; and to know that America was so much respected by all parties, that no one would dare to offer any insult to her minister, as soon as he should be known. I wrote my memorial and presented it and printed it, in English, Dutch and French. There was immediately the most universal and unanimous approbation of it, expressed in all companies and pamphlets and newspapers; and no criticism ever appeared against it. Six or seven months afterwards a pamphlet appeared in Dutch, which was afterwards translated into French, called “Considerations on the Memorial;” but it has been read by very few, and indeed is thought by all parties not worth reading.The proposition to the president being taken ad referendum, it became a subject of the deliberations of the sovereignty. The prince, therefore, and the whole court are legally bound to treat it with respect and me with decency; it would be criminal in them to treat me or the subject with indecorum.If it had not been presented and printed, I am very sure I could not long have resided in the republic; and what would have been the consequences to the friends of liberty here, I know not. They were so disheartened and intimidated, and the Anglomanes were so insolent, that no man can say that a sudden phrenzy might not have been excited among the soldiery and the populace, to demand a junction with England, as there was in the year 1748. Such a revolution would have injured America and her allies, have prolonged the war, and have been the total loss and ruin of the republic.The period since the fourth of May, 1781, has been thick sown with great events, all springing out of the American revolution, and connected with the matter contained in my memorial. The memorial of Mr. Van Berckel; the proposition of the burgomasters of Amsterdam; their attack on the duke of Brunswick; the battle of Doggersbank; the appointment of Senior Del Campo to treat with Mr. Jay; the success of Colonel Laurens in obtaining orders for the French fleet to go upon the coast of America; their victory over Graves and the capture of Cornwallis; the emperor’s journey to his maritime towns, to Holland and to Paris; his new regulations for encouraging the trade of his maritime towns; his demolition of the barrier fortifications; his liberal and sublime ecclesiastical reformation; and the king of Sweden’s reproach to the king of England for continuing the war, in the very words of my memorial; these traits are all subsequent to that memorial, and they are too sublime and decisive proofs of the prosperity and glory of the American cause, to admit of a belief, that that memorial has done it any material injury.By comparing facts, events and dates, it is impossible not to believe, that the memorial had some influence in producing some of them. When courts and princes and nations have been long contemplating a great system of affairs; and their judgments begin to ripen; and they begin to see how things ought to go and are going; a small publication, holding up these objects in a clear point of view, sometimes sets a vast machine in motion at once, like the springing of a mine.“What a dust we raise!” said the fly upon the chariot wheel. It may be thought impossible to prove, that this whole letter is not a similar delusion to that of the fly. The counsels of princes are enveloped in impenetrable secrecy. The true motives and causes, which govern their actions, little or great, are carefully concealed. But I desire only that these events may be all combined together; and then that an impartial judge may say, if he can, that he believes, the homely, harmless memorial had no share in producing any part of this great complication of Good.But be all these speculations and conjectures as they may, the foresight of which could not have been sufficiently clear to have justified the measure; it is sufficient for me to say, that the measure was absolutely necessary and unavoidable. Without it, I should have been contemptible and ridiculous, (or obliged to retire to France or Germany.) By it I have secured to myself and my mission universal decency and respect, though not as yet an open acknowledgment or avowal.I write this to you in confidence; you may entirely suppress it or communicate it in confidence, as you judge for the public good.I might have added, that many gentlemen of letters of various nations have expressed their approbation of this measure. I will mention only two. Mr. D’Alembert and Mr. Raynall, I am well informed, have expressed their sense of it in terms too flattering for me to repeat. I might add the opinion of many men of letters in this republic.The charge of vanity is the last resource of little wits and mercenary Empirics, the vainest men alive, against men and measures to which they can devise no other objection. I doubt not but letters have gone to America, containing their weighty charges against me; but such charges, if supported only by the opinion of those who make them, may be brought against any man or thing.It may be said, that this memorial did not reach the court of Versailles, until after col. Laurens had procured the promise of money and ships. But let it be considered, colonel Laurens brought with him my credentials to their high mightinesses, and instructions to Dr. Franklin to acquaint the court of Versailles with this fact and request their countenance and aid to me. Col. Laurens arrived in March. On the 16th of April I acquainted the Duke De La Vauguion at the Hague, that I had received such credentials, and the next day waited on him in person, and had that day and the next two hours conversation with him each day upon the subject, in which I informed him of my intention to go to their high mightinesses.—All this he transmitted to the Comte De Vergennes; and thought it might procure me the reputation of vanity and obstinacy. I shall forever believe that it contributed to second and accelerate colonel Laurens’ negociations, who succeeded to a marvel, though Dr. Franklin says he gave great offence. I have long since learned, that a man may give offence and yet succeed. The very measures necessary for success may, or at least may be pretended to give offence.The earnest opposition made by the duke de la Vauguion, only served to give me a more full and ample persuasion and assurance of the utility and necessity of the measure. His zeal convinced me that he had a stronger apprehension that I should make a great impression, somewhere, than I had myself. “Sir,” said the duke, “the king and the United States are upon very intimate terms of friendship. Had you not better wait until we can make the proposition in concert?” God grant they may ever continue in perfect friendship; but this friendship does not prevent your excellency from conducting your negociations without consulting me. Why then am I obliged, in proposing a simple treaty of commerce, which the United States have reserved to themselves the entire right of proposing, to consult your excellency? If I were about to propose an alliance, or to invite or admit the Dutch to accede to the alliance between the king and the States, I should think myself obliged to consult your excellency—“But,” said the duke, “there is a loan talked of to be opened by the United States here, under the warranty of the king. How will it look for you to go to the states general, without my concurrence?” Of this I know nothing; but one thing I know, if such a loan should be proposed, the proposition I propose to make to the states general, instead of obstructing will facilitate it, and your proposal of a loan will rather countenance me.“Is there not danger,” said the duke, “that the empress of Russia, and the other northern powers, will take offence, at your going to the states general before them?” Impossible! they know that the Dutch have been our old friends and allies; that we shall have more immediate connections of commerce with Holland than with them; but what is decisive in this matter is, America and Holland have now a common enemy in Great Britain  at open war, which is not the case of any of the northern powers.“Had you not better wait, until I can write to the comte de Vergennes, and have his opinion?” I know already, beforehand, what his opinion will be. “Aye, what?” Why directly against it. “For what reason?” Because, the comte de Vergennes will not commit the dignity of the king, or his own reputation, by advising me to apply until he is sure of success; and in this he may be right; but the United States stand in a different predicament; they have nothing to loose by such a measure, and may gain a great deal.“But,” said the duke, “if Holland should join England in the war it will be unfortunate.” If there were danger of this, a proposition from the United States would be one of the surest means of preventing it: but the situation of Holland is such, that I am persuaded they dare not join England. It is against their consciences, and they are in bodily fear of an hundred thousand men from France. “God!” said the duke, “you have used an argument now, that you ought to speak boldly, and repeat peremptorily in all companies, for this people are governed very much by fear.” I have however spoken upon this subject, with delicacy upon all occasions, and shall continue to do so: but shall make no secret that I am sensible of it.After the duke had turned the subject round and round in all the lights it could bear, I told him, that I believed he had urged every objection against the measure that could be imagined: but that I was still clear in my former opinion. “Are you then decided.” said the duke, “to go to the states?” Yes, sir, indeed I must say I think it my duty.The duke paused a few moments and then said, “well, in that case you may depend upon it, I will do all in my power as a man, but not as an ambassador, to countenance and promote your application.”I shall make a comment or two, Messrs. Printers, upon this letter, without which it may not be so well understood.1st. It was written to justify myself for presenting my credentials to the states general and for printing my memorial, in answer to a letter from Mr. Secretary Livingston, in which, in plain English, he had reprimanded me, strange as it may seem, very severely, for my conduct in these instances.2. An allusion is made to a copy of a letter, or rather an extract of a letter, which was transmitted to me, through a friend, from London, said to have been written by one of the first personages in France, (meaning the comte de Vergennes) to one of the first personages in Great Britain, (meaning the Earl of Shelbourne) in these words, as nearly as I recollect them. “Nons n’avons pas une confiance, bien aveugle, en Monsieur Adams. On le croit honnêtte; on le souit ardent, inflexible même dans sa cause: mais il abonde trop en son sens, et ne scait pas se donner aux convenances.” “Nous aimons mieux, placer confiance en Monsieur Franklin.”3. I believed that the reproof in Mr. Livingston’s letter had been insinuated into him by the Chevalier de la Luzerne, or Mr. Marbois, or some other gentleman of the French legation, and that in consequence of previous instructions from the comte de Vergennes, or Mr. Rayneval. Such, whether corrupstly or not, was my belief.4. There is not an effect of that memorial, suggested in this letter as possibly or probably flowing from it, that I do not now in 1810, after near thirty years of examination and reflection, believe to have been produced by it. Holland then held a much higher consideration in Europe, than it has since.
				
					John Adams.
				
				
			